                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


IRINA PRUTEANU,                               )
                                              )
              Plaintiff,                      )
                                              )
       v.                                     )           4:18-cv-01640-AGF
                                              )
TEAM SELECT HOME CARE OF                      )
MISSOURI, INC., et al.,                       )
                                              )
              Defendants.                     )


                             MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Irina Pruteanu’s motion to remand.

ECF No. 15. For the reasons set forth below, the Court will deny Plaintiff’s motion.

                                    BACKGROUND

       Plaintiff filed this employment discrimination action in the Circuit Court of St.

Louis County, Missouri, on July 30, 2018, against Defendant Team Select Home Care of

Missouri, Inc. (“Team Select”), alternatively known as Defendant Algonquin Nurses

Home Health Care I, LLC (“Algonquin”). In her complaint, Plaintiff asserts claims under

the Missouri Human Rights Act and Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000(e), et seq., alleging that she was discriminated against on the basis of her sex and

pregnancy. She also asserts claims of outrageous conduct and negligent infliction of

emotional distress under Missouri law.

       On August 30, 2018, Algonquin was served with process. The next day, August

31, 2018, Team Select was served with process and, on September 27, 2018, it filed a
notice of removal, asserting that this Court has subject matter jurisdiction by virtue of the

federal questions raised in the complaint. 28 U.S.C. § 1331. Algonquin filed its consent

to removal on October 1, 2018. ECF No. 14.

       On October 2, 2018, Plaintiff filed her motion to remand, arguing that Team

Select’s notice of removal made no reference to the consent of Algonquin, thus rendering

Algonquin’s later-filed consent to removal ineffective. ECF No. 15. In response, Team

Select argues that its notice of removal and Algonquin’s consent were filed within the 30-

day removal window, and thus removal was proper. It further argues that the federal

rules do not require a removing party to expressly state in its notice of removal that any

co-defendants consented to the action as long as the co-defendants could otherwise

manifest their consent. It also maintains, in the alternative, that Algonquin’s consent is

not necessary because it is not a proper party to the lawsuit. ECF No. 21.

                                       DISCUSSION

       The removal statute permits a notice of removal to be filed within 30 days after

receipt of the pleading and has been interpreted to require that all defendants must

consent to the removal. Pritchett v. Cottrell, Inc., 512 F.3d 1057, 1062 (8th Cir. 2008).

“Where there are multiple defendants, all must join in a [notice] to remove within thirty

days of service.” Thorn v. Amalgamated Transit Union, 305 F.3d 826, 833 (8th

Cir.2002). “In this circuit, it is not necessary for all defendants to actually sign the notice

of removal so long as there is ‘some timely filed written indication from each served

defendant . . . that the defendant has actually consented to the removal.’” Christiansen v.

W. Branch Cmty. Sch. Dist., 674 F.3d 927, 932 (8th Cir. 2012) (citing Pritchett, 512 F.3d

                                               2
at 1062. The Eighth Circuit specifically stated that it was “disinclined to apply the

unanimity requirement in a ‘hypertechnical and unrealistic manner.’” Id. (internal

citations omitted); see Griffioen v. Cedar Rapids & Iowa City Ry. Co., 785 F.3d 1182,

1188 (8th Cir. 2015) (holding that a timely notice of removal followed by the filing of a

notice of consent from the co-defendant was sufficient).

       Here, Team Select timely filed its notice of removal, and Algonquin filed its

consent to removal within the 30-day removal window. Plaintiff provides no authority

for the proposition that Team Select’s failure to include Algonquin’s consent to removal

in its removal papers rendered removal ineffective. Plaintiff’s argument is particularly

unpersuasive in light of Algonquin’s timely-filed consent to removal. Therefore, the

Court will deny Plaintiff’s motion to remand.

                                     CONCLUSION

       For the reasons set forth above, the Court will deny Plaintiff’s motion to remand.

Upon review of the file, the Court notes that Team Select filed a motion to dismiss on

October 4, 2018. To date, Plaintiff has not filed any opposition, and the time to do so has

passed. Therefore, the Court will direct Plaintiff to show cause why Team Select’s

motion to dismiss should not be granted.

       Accordingly,

       IT IS HEREBY ORDERED that that Plaintiff’s motion to remand (ECF No. 15)

is DENIED.




                                             3
       IT IS FURTHER ORDERED that, on or before December 17, 2018, Plaintiff

will show cause why Team Select’s motion to dismiss (ECF No. 19) should not be

granted.




                                         AUDREY G. FLEISSIG
                                         UNITED STATES DISTRICT JUDGE

Dated this 10th day of December, 2018.




                                           4
